Exhibit 10.30 RIGHT TO SHARES LETTER AGREEMENT This Right to Shares Letter Agreement, dated as of September 23, 2014 (this “ Agreement ”) constitutes an agreement between Viveve Medical, Inc. (formerly PLC Systems Inc.) (the “ Company ”) and G-Ten Partners LLC (the “ Purchaser ”). WHEREAS, pursuant to that certain Subscription Assignment and Joinder Agreement, dated September 22, 2014 (the “ Joinder Agreement ”), in accordance with Section 5.7 of that certain Securities Purchase Agreement, dated as of May 9, 2014, as amended on September 22, 2014 (the “ Purchase Agreement ”), the Purchaser was transferred and assigned a subscription for 566,038 shares (the “ Shares ”) of the Company’s common stock, no par value per share (the “ Common Stock ”), equal to a subscription amount of $300,000 (the “ Subscription Amount ”). WHEREAS, in lieu of issuing the Shares purchased by Purchaser at the Closing (as defined in the Purchase Agreement), the Company and the Purchaser have agreed to enter into this Agreement whereby, subject to the terms and conditions set forth herein, from time to time, the Company shall be obligated to issue and the Purchaser shall have the right to the issuance of up to 566,038 Shares, subject to adjustment hereunder (the “ Reserved Shares ” and such right of the Purchaser, the “ Right ”). NOW, THEREFORE, in consideration of the mutual covenants contained herein, and intending to be legally bound, the parties hereto agree as follows: Section 1. Definition s. Capitalized terms used and not otherwise defined herein shall have the meanings set forth in the Purchase Agreement, as amended, modified or supplemented from time to time in accordance with its terms. Section 2.
